                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:18-CV-00061-GNS-LLK


VERONICA ANN THRELKEL                                                                   PLAINTIFF

v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security                                               DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Objection (DN 19) to the Magistrate Judge’s

Findings of Fact, Conclusions of Law, and Recommendation (DN 18). For the reasons outlined

below, the objection is OVERRULED.

                               I.      STATEMENT OF FACTS

       This action arises from the denial of the protective application for Title II Social Security

disability insurance benefits filed by Plaintiff Veronica Ann Threlkel (“Plaintiff”). (Compl. ¶ 6,

DN 1). In her application, Plaintiff alleges that her disability began on January 1, 2014, and that

she suffered from degenerative disc disease, status post cervical fusion surgery, osteoarthritis,

status post right anterior cruciate ligament repair surgery, hypertension, obesity, anxiety, and

depression. (Administrative R. 12-13, DN 13 [hereinafter R.]).

       The administrative law judge (“ALJ”) conducted a video hearing on May 12, 2017. (R.

10). On August 29, 2017, the ALJ rendered a decision that Plaintiff was not disabled using the

five-step sequential process established by the Social Security Administration (“SSA”). At the

first step, the ALJ found that Plaintiff had not engaged in substantial gainful activity from January

1, 2014, through September 30, 2015, the date her insured status expired. (R. 12). At the second



                                                 1
step, the ALJ determined that Plaintiff had severe impairments, including: degenerative disc

disease; status post cervical fusion surgery; osteoarthritis; status post right anterior cruciate

ligament repair surgery; hypertension; obesity; anxiety; and depression. (R. 12-13). At the third

step, the ALJ found that Plaintiff does not have any impairment or combination of impairments

that meets one of the listed impairments in Appendix 1. (R. 13). At the fourth step, the ALJ found

that Plaintiff had the residual functional capacity to perform sedentary work but could not kneel,

crawl, or climb ladders, ropes, or scaffolds. (R. 13-14). For the fifth and final step, the ALJ

determined that Plaintiff is capable of performing a significant number of jobs that exist in the

national economy. (R. 17-18). Thus, the ALJ determined that Plaintiff was not disabled and not

entitled to benefits for the period of January 1, 2014, through September 30, 2015. (R. 19).

Plaintiff subsequently appealed that determination to the Appeals Council, which denied her

request for review. (R. 2-4).

       After Plaintiff filed the present action, the Magistrate Judge issued Findings of Fact,

Conclusions of Law and Recommendation (“R&R”) recommending that this Court uphold the

ALJ’s determination and dismiss the Complaint. (R&R 8, DN 18). Plaintiff then objected to the

R&R. (Pl.’s Obj., DN 19).

                                       II.   JURISDICTION

       The Court has jurisdiction to examine the record that was before the Commissioner on the

date of the Commissioner’s final decision and to enter a judgment affirming, modifying, or

reversing that decision. See 42 U.S.C. § 405(g).

                                III.     STANDARD OF REVIEW

       Social security cases may receive different levels of review in federal district courts. The

Federal Magistrates Act allows district judges to designate magistrate judges to issue “proposed



                                                2
findings of facts and recommendations for disposition . . . .” 28 U.S.C. § 636(b)(1)(B). The

magistrate judge then files a recommendation, to which each party may object within fourteen

days. See 28 U.S.C. § 636(b)(1). Those parts of the report to which objections are raised are

reviewed by the district judge de novo. See id. This differs from the standard applied to the

Commissioner of Social Security’s decision, which is reviewed to determine “whether it is

supported by substantial evidence and was made pursuant to proper legal standards.” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (citations omitted).

       Evidence that a “reasonable mind might accept as adequate to support a conclusion” is

substantial evidence. Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation omitted). It is

“more than a scintilla of evidence but less than a preponderance . . . .” Rogers, 486 F.3d at 241

(internal quotation marks omitted) (citations omitted). Where substantial evidence supports the

ALJ’s decision, a court is obliged to affirm. See Siterlet v. Sec’y of Health & Human Servs., 823

F.2d 918, 920 (6th Cir. 1987) (citation omitted). A court should not attempt to resolve conflicts

of evidence or questions of credibility. See Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007)

(citation omitted). The district court may consider any evidence in the record, regardless of

whether cited in the ALJ’s decision. See Mullen v. Bowen, 800 F.2d 535, 545-46 (6th Cir. 1986).

                                      IV.     DISCUSSION

       In her objection, Plaintiff challenges the sufficiency of the reasons stated by the ALJ in

discounting the assessment by Plaintiff’s treating physician, Dr. Thomas Grabenstein (“Dr.

Grabenstein”).1 (Pl.’s Obj. 1-4). In particular, Plaintiff contends that the Magistrate Judge failed



1
 Plaintiff also incorporates by reference the arguments she raised in her brief. (Pl.’s Obj. 1-2).
The Court construes that statement as a general objection to the R&R and, as a sister court has
aptly noted, “[a] general objection that fails to identify specific factual or legal issues from the
Recommendation, however, is not permitted, since it duplicates the [magistrate judge]’s efforts
and wastes judicial economy.” United States v. Luke, No. 6:15-CR-10-GFVT, 2016 WL 7191662,
                                                 3
to articulate good reasons for placing little weight on the treating physician’s assessment. (Pl.’s

Obj. 1-4).

       The applicable social security regulations contain a procedural requirement that the SSA

“always give good reasons in [its] notice of determination or decision for the weight [it] give[s] [a

claimant’s] treating source’s medical opinion.” 20 C.F.R. § 416.927(c)(2); see also Wilson v.

Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (“The regulation requires the agency to

‘give good reasons’ for not giving weight to a treating physician in the context of a disability

determination.” (citing 20 C.F.R. § 404.1527(d)(2))). As the Sixth Circuit has noted:

       The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases, particularly in situations where a claimant knows that his
       physician has deemed him disabled and therefore might be especially bewildered
       when told by an administrative bureaucracy that she is not, unless some reason for
       the agency’s decision is supplied. This requirement also ensures that the ALJ
       applies the treating physician rule [in 20 C.F.R. § 416.927(c)(2)] and permits
       meaningful review of the ALJ’s application of the rule.

Wilson, 378 F.3d at 544 (internal quotation marks omitted) (internal citation omitted) (citation

omitted). When a treating physician’s opinions are not given controlling weight, “the opinion is

weighed based on the length, frequency, nature, and extent of the treatment relationship, as well

as the treating source’s area of specialty and the degree to which the opinion is consistent with the

record as a whole and is supported by relevant evidence.” Gayheart v. Comm’r of Soc. Sec., 710

F.3d 365, 376 (6th Cir. 2013) (internal citation omitted) (citing 20 C.F.R. § 404.1527(c)(2)-(6)).

       In this case, the ALJ’s decision sufficiently articulates the good reasons for giving little

weight to Dr. Grabenstein’s assessment. In numerous paragraphs of the decision, the ALJ cited to

and discussed at length the evidence in the record reflecting that Plaintiff was not disabled for the



at *2 (E.D. Ky. Dec. 12, 2016) (citing Howard v. Sec’y of Health & Human Servs., 932 F.2d 505,
509 (6th Cir. 1991)). Accordingly, the Court will only address in detail the specific grounds raised
by Plaintiff.
                                                 4
relevant period. (R. 14-16). After discussing that evidence, the ALJ noted, “Dr. Grabenstein’s

assessment is certainly disproportionate to and not reasonably substantiated by the objective

physical examination and diagnostic findings previously discussed and referenced in the instant

decision.” (R. 16). This is consistent with the regulations, which allow an ALJ to place greater

weight on more thoroughly supported opinions and to discount a treating physician’s assessment

that is contradictory to the other evidence in the record. See 20 C.F.R. § 404.1527(c)(3), (6); Higgs

v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (holding that the ALJ is not bound by a treating

physician’s opinion that plaintiff is totally disabled where there is substantive evidence to the

contrary). In addition, as the ALJ’s decision and the R&R noted, it is significant that Dr.

Grabenstein’s assessment was dated 11 months after the end of the period of disability. (R. 16;

R&R 4).

       For these reasons, the ALJ stated good reasons for discounting Dr. Grabenstein’s

assessment. The ALJ’s decision was therefore supported by substantial evidence. Accordingly,

the Court will overrule Plaintiff’s Objection.

                                     V.      CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that the Magistrate Judge’s

Findings of Fact, Conclusions of Law, and Recommendation (DN 18) is ACCEPTED AND

ADOPTED IN ITS ENTIRETY, and Plaintiff’s Objection (DN 19) is OVERRULED.




                                                                   July 2, 2019


cc:    counsel of record



                                                 5
